DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2021. 
Applicant's election with traverse of claims 10-15 in the reply filed on 11/04/2021 is acknowledged.  The traversal is on the ground(s) that DE ROECK (US 9,573,393) does not disclose the limit switch actuator on the encoder strip being distinct from the scale on the encoder strip, as recited in amended claim 1.  This is not found persuasive because, in view of Applicant’s amendments to the claim 1, the special technical feature of a linear encoder strip having a scale; an optical limit switch having an actuator on the encoder strip distinct from the scale to activate the limit switch; an optical reader to read the scale on the encoder strip still fails to make a contribution over the prior art in view of BRAUN (US 5,734,173). BRAUN discloses the special technical feature of a linear encoder strip having a scale; an optical limit switch having an actuator on the encoder strip distinct from the scale to activate the limit switch; an optical reader to read the scale on the encoder strip (FIG. 1; column 2, lines 10-28). 
The requirement is still deemed proper and is therefore made FINAL.



Claim Interpretation
Claims 10-15 are directed towards an apparatus (i.e., a platform lift). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BERTRAND et al. (US 5,518,220) in view of BRAUN (US 5,734,173).
As to claim 10: BERTRAND discloses the claimed platform lift (abstract, FIG. 1) comprising: a rotationally stationary leadscrew to support a platform (column 1, lines 38-45; column 3, line 60 – column 4, line 5); a rotatable nut to drive the leadscrew up and down through a range of motion (column 1, lines 38-45; column 3, line 60 – column 4, line 5); a first spring to apply a continuous downward force to the leadscrew throughout the range of motion (column 6, lines 47-67; column 7, lines 1-11); and a second spring to apply a continuous upward force to the leadscrew throughout the range of motion (column 6, lines 47-67; column 7, lines 1-11). 
BERTRAND fails to disclose the claimed linear encoder strip operatively connected to the leadscrew, the encoder strip having a scale thereon to indicate a vertical position of the leadscrew; an optical reader to read the scale; a first optical limit switch to signal an upper limit of the vertical position of the leadscrew, the first limit switch having a first actuator on the encoder strip distinct from the scale to activate the first limit switch; and a second optical limit switch to signal a lower limit of the vertical position of the leadscrew, the second limit switch having a second actuator on the encoder strip distinct from the scale to activate the second limit switch. 

Moreover, BRAUN teaches a sensor carriage on which two sensors are arranged, and the sensor carriage traveling over the timing rule so that the sensors can receive optical signals from a transmitter located behind the sensor carriage (i.e., first and second optical limit switches distinct from the scale) (column 2, lines 17-21; FIG. 1); where upon motion of the sensor carriage both receive signals matching the code markings traversed by the carriage and the sensor being connected to a counter (i.e., optical reader) for detecting the code marks (column 2, lines 23-28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the device for positioning moving machine parts taught by BRAUN into BERTRAND. BRAUN recognizes doing so to be beneficial as it allows for the high precision required for the positioning of moving machinery parts (column 1, lines 35-36). 

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art discloses the encoder strip including an opaque first part, an opaque second part, a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: REUSING et al. (US 6,920,699) teaches a device for detecting relative movement between two machine parts which are moveable relative one another (abstract); and OGUCHI (US 2017/0246890) teaches the use of an encoder strip within an inket printing apparatus ([0055]-[0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAILEIGH KATE DARNELL/               Examiner, Art Unit 1743                                                                                                                                                                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743